 1 ROBERT E. CAREY, Jr. (SBN 47556)
   CHRISTOPHER P. SUN (SBN 250109)
 2 CAREY & CAREY
   PO BOX 1040
 3 PALO ALTO, CA 94301-1040
   Telephone: (650) 328-5510
 4 Facsimile: (650) 853-3632

 5 Attorney for Defendant
   Jorge Jasso
 6

 7                                    UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA

 9                                            SAN JOSE DIVISION

10

11
     UNITED STATES OF AMERICA,                        )   NO. CR 19-00035 BLF
12                                                    )
             Plaintiff,                               )
13                                                    )
        v.                                            )   STIPULATION AND ORDER
14                                                    )   EXCLUDING TIME PURSUANT TO THE
     JORGE JASSO, et al.                              )   SPEEDY TRIAL ACT
15                                                    )
             Defendants.                              )
16                                                    )
                                                      )
17

18           It is hereby stipulated between the defendant Jorge Jasso through his counsel Robert E. Carey,
19 Jr., and the government, through Assistant United States Attorney Claudia A. Quiroz, that the further

20 status date of February 4, 2020, at 8:30am be continued to February 18, 2020 at 8:30am. The rationale

21 underlying this continuance is to coordinate issues regarding the legal representation of Mr. Jasso in two

22 separate cases.

23           1.      The parties agree that the time between February 4 and February 18, 2020, should be
24 excluded for the calculation of time under the Speedy Trial Act so that defense counsel has sufficient

25 time to prepare, taking into account the exercise of due diligence.

26           2.      Given these circumstances, the ends of justice served by excluding the period from
27 February 4, 2020 through February 18, 2020 from Speedy Trial Act calculations outweigh the interests

28

     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 19-00035 BLF
 1 of the public and the defendants in a speedy trial by allowing for the defense to prepare effectively and

 2 for continuity of counsel, in accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 3          IT IS HEREBY ORDERED that:

 4          Good cause having been shown, the period from February 4, 2020 through February 18, 2020 is

 5 excluded from the Speedy Trial Act calculations. The Court finds that the ends of justice served by

 6 excluding that period from Speedy Trial Act calculations outweigh the interests of the public and the

 7 defendants in a speedy trial by allowing for the defense to prepare effectively, and for continuity of

 8 counsel, in accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 9 IT IS SO ORDERED.
10
     DATED: January 31, 2020
11
                                                         HONORABLE BETH LABSON FREEMAN
12                                                       United States District Judge

13

14

15 Approved As To Form:

16 DAVID L. ANDERSON
   United States Attorney
17
                    /s/
18 CLAUDIA A. QUIROZ
   STEPHEN MEYER
19 Assistant United States Attorneys

20
                 /s/
21 ROBERT E. CAREY, JR.
   Counsel for Defendant JORGE JASSO
22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466 BLF
                                                         2
